Citation Nr: 1602316	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  05-35 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to February 1984.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied an increased rating for right knee disability.  The Veteran filed a Notice of Disagreement in September 2004.  In August 2005, the RO issued a Statement of the Case, and the Veteran timely appealed.

In August 2007, the Veteran testified before a Veterans Law Judge (VLJ); however, the VLJ left the Board's employ prior to rendering a decision in the case.  In response to the Veteran's request, she was provided a new hearing with a different VLJ in June 2013.

In September 2013 and again in April 2015, the Board remanded the issue of entitlement to a TDIU for additional development.

In November 2015, VA mailed the Veteran a letter notifying her that the VLJ who conducted her June 2013 hearing had left the Board and informing her of her right to another Board hearing.  In response, the Veteran requested a hearing before a different VLJ.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In November 2015, the Veteran indicated that she wanted a hearing before a VLJ at the RO.  As noted above, the Veteran has already participated in two Board hearings; however, the VLJs who conducted those hearings are no longer employed at the Board.  Thus, a remand is required for a hearing to be scheduled before deciding this appeal. See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2014).

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps to schedule the Veteran for a hearing in accordance with her request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

